Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 1 of 34 PageID #: 439



                IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

CONSTANCE ARTHUR-NELSON,

                 Appellant,

v.                                 //   CIVIL ACTION NO.        1:19CV167
                                        C/W                     1:19CV168
                                                                1:19CV169
                                        BANKRUPTCY NO.          1:17BK057
                                             (Judge Keeley)

UNITED STATES BANCORP GOVERNMENT
LEASING AND FINANCE INC., as
Trustee for the Benefit of
COMM 2013-CCRE12 Mortgage Trust
Commercial Mortgage Pass-through
Certificates; and WELLS FARGO
COMMERCIAL MORTGAGE SERVICING,

                 Appellees,

TARA RETAIL GROUP, LLC,

                 Debtor.


THE ELSWICK COMPANY, LLC,

                 Appellant,

v.

UNITED STATES BANCORP GOVERNMENT
LEASING AND FINANCE INC., as
Trustee for the Benefit of
COMM 2013-CCRE12 Mortgage Trust
Commercial Mortgage Pass-through
Certificates; and WELLS FARGO
COMMERCIAL MORTGAGE SERVICING,

                 Appellees,

TARA RETAIL GROUP, LLC,

                 Debtor.
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 2 of 34 PageID #: 440




GEORGE LEESON and
JACOB CRUM,

                 Appellants,

v.

UNITED STATES BANCORP GOVERNMENT
LEASING AND FINANCE INC., as
Trustee for the Benefit of
COMM 2013-CCRE12 Mortgage Trust
Commercial Mortgage Pass-through
Certificates; and WELLS FARGO
COMMERCIAL MORTGAGE SERVICING,

                 Appellees,

TARA RETAIL GROUP, LLC,

                 Debtor.

     MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

       The   Plaintiffs-Appellants,      Constance   Arthur-Nelson,     the

Elswick Company, LLC d/b/a Anytime Fitness Elkview (“Elswick”),

George Leeson and Jacob Crum (collectively, “the Plaintiffs”),

appeal from an August 15, 2019 Memorandum Opinion and three orders

of the United States Bankruptcy Court for the Northern District of

West Virginia (“Bankruptcy Court”) dismissing their adversary

proceedings with prejudice.1 For the reasons that follow, the Court

AFFIRMS the Bankruptcy Court’s conclusion that the Plaintiffs’

complaints fail to state a claim for which relief may be granted.




       1
       Unless otherwise indicated, all citations throughout this
Memorandum Opinion and Order are to Case No. 1:19cv167.

                                     2
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 3 of 34 PageID #: 441



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                      1:19CV167
                                                          C/W     1:19CV168
                                                                  1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

                                 I. BACKGROUND2

     This matter arises out of the failure of a culvert that served

as a bridge—and the only access point—to the Crossings Mall (“the

Mall”) in Elkview, West Virginia. The Mall is a multi-tenant

commercial    property     with     various   retail    and   food-service

establishments. The culvert collapsed during flooding in June 2016.

     Three years prior to the culvert’s collapse, UBS Real Estate

Securities, Inc. (“UBS”) lent $13,650,000.00 to Tara Retail Group,

LLC (“Tara”) to purchase the Mall property. Tara executed a Deed of

Trust and an Assignment of Leases and Rents (the “ALR”) to secure

repayment    of   this   debt.    UBS   subsequently   assigned    the   loan

agreement, Deed of Trust, the ALR, and other associated documents

to Defendant U.S. Bancorp Government Leasing and Finance Inc.

(“U.S. Bank”). Defendant Wells Fargo Commercial Mortgage Servicing

(“Wells Fargo”) services the loan and administers various escrow

accounts, including one for Capital Expenditures, which the Loan

Agreement defines as “the amounts expended for items required to be

capitalized under GAAP (including expenditures for replacements,




     2
       The facts are drawn from the parties’ briefs and the
designated record on appeal. The parties do not dispute the factual
and procedural history relevant to the pending appeal.

                                        3
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 4 of 34 PageID #: 442



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                      1:19CV167
                                                            C/W   1:19CV168
                                                                  1:19CV169

     MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

building     improvements,     major        repairs,   alterations,     tenant

improvements and leasing commissions.)” (Dkt. No. 4-13 at 3).

       In January 2016, Gold Coast Partners LLC, an affiliate of

Tara, contacted Wells Fargo and requested $24,000 to repair the

culvert and a “dirt cliff” behind a tenant’s store at the Mall. The

record is silent as to whether Wells Fargo denied this request, but

it is undisputed that the culvert had not been repaired prior to

its collapse. The culvert was not replaced until 2017 (Dkt. No. 4-5

at 15).

A.    The Allegations in the Complaints

       The plaintiff, Arthur-Nelson, is a “customer, invitee[,] and

licensee” of the Mall’s tenants and owns land near the Mall (Dkt.

No. 4-5 at 15-16). Her amended complaint alleges the following five

counts: 1) breach of a duty under the loan documents, including the

servicing standard; 2) breach of fiduciary duty; 3) breach of a

duty of care under In re Flood; 4) breach of the general duty of

care; and 5) a claim for punitive damages. Id. Arthur-Nelson also

seeks   to   be   designated   as   a   class    representative   for   those

similarly situated. Id. at 20.

       The plaintiff, Elswick, is a limited liability company doing

business as Anytime Fitness Elkview and leases premises at the Mall


                                        4
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 5 of 34 PageID #: 443



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                    1:19CV167
                                                          C/W   1:19CV168
                                                                1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

(Case No. 1:19cv168, Dkt. No. 5-5 at 1, 23). Its second amended

complaint alleges the following six counts: 1) breach of contract

under the loan documents; 2) breach of a duty under the loan

documents; 3) breach of fiduciary duty; 4) tortious interference

with a business relationship; 5) breach of the general duty of

care; and 6) a claim for punitive damages. Id. Elswick also seeks

to be designated as class representative for similarly situated

businesses. Id. at 25.

     The plaintiff, Leeson, owns land near the Mall and alleges

that his home was damaged due to flooding (Case No. 1:19cv169, Dkt.

No. 5-5 at 6, 25). The plaintiff, Crum, was a customer of the Mall

who was stranded overnight when the culvert collapsed. Id. at 23.

Leeson and Crum’s second amended complaint alleges four counts: 1)

breach of the general duty of care as to Leeson and Crum; 2) breach

of the duty of care under In re Flood; 3) breach of a duty to

customers and invitees on the shopping center premises under the

ALR; and 4) a claim for punitive damages. Id. Both Leeson and Crum

seek to be designated as class representatives for similarly

situated persons. Id. at 28.




                                     5
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 6 of 34 PageID #: 444



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                           1:19CV167
                                                                C/W    1:19CV168
                                                                       1:19CV169

      MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

B.     Operative Language from Documents Securing the Mall Property

        The Mall property is secured as part of a large transaction

known as the Comm 2013-CCRE 12 pass through mortgage (Dkt. No. 4-5

at    1-2).   The   basis   for    the   Plaintiffs’        claims    against   the

Defendants     is   their   assertion        that   the   language     in   several

documents related to the security granted in the Mall property

establishes duties owed by Defendants to the Plaintiffs. Id. at 2.

The    relevant     documents     (collectively,      the    “Loan    Documents”)

include:

        C     Loan Agreement between UBS and Tara;

        C     Deed of Trust between UBS, Tara, and a trustee;

        C     Assignment of Leases and Rents (“ALR”) between Tara and
              UBS;

        C     Pooling and Servicing Agreement between Deutsche Mortgage
              and Asset Receiving Corporation; Wells Fargo; LNR
              Partners, LLC; U.S. Bank; and Park Bridge Lender
              Services LLC;

        C     Assignment of Management Agreement and Subordination of
              Management Fees between UBS and Plaza Management, LLC3;
              and

        C     Cash Management Agreement between UBS, Tara, Wells Fargo,
              and Plaza Management, LLC.
Id.



        3
       Plaza Management, LLC was Tara’s manager at one point (Dkt.
No. 24 at 19).

                                         6
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 7 of 34 PageID #: 445



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                    1:19CV167
                                                          C/W   1:19CV168
                                                                1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

     UBS’s Loan Agreement with Tara states, in pertinent part, that

“[t]he Cash Management Account shall be under the sole dominion and

control of Lender. Lender and Servicer shall have the sole right to

make withdrawals from the Cash Management Account. All costs and

expenses for establishing and maintaining the Cash Management

Account shall be paid by Borrower.” Id. at 7.

     The Deed of Trust, in pertinent part, states:

     Borrower does hereby irrevocably mortgage, grant,
     bargain, sell, pledge, assign, warrant, transfer, convey
     and grant with POWER OF SALE, a security interest to
     Trustee for benefit of lender, its successors and
     assigns, the following property rights, interests and
     estates and estates now owned or hereafter acquired by a
     Borrower (collectively, the “property”). . . All leases
     and other agreements affecting the use, enjoyment or
     occupancy of the Land and the Improvements heretofore or
     hereafter entered into . . . and all right, title and
     interest of Borrower, its successors and assigns therein
     and there under, including, without limitation[,] any
     Lease guaranties, letters of credit, cash or securities
     deposited thereunder to secure the performance by the
     leasees [sic] of their obligations thereunder and all
     rents, additional rents, revenues, issues and profits
     (including all oil and gas or other mineral royalties and
     bonuses) from the land and the improvements whether paid
     or accruing before or after the filing by or against
     Borrower of any petition for relief under the Bankruptcy
     Code (collectively[,] the “rents”) and all proceeds form
     the sale or other disposition of the Leases and the right
     to receive and apply the rents to the payment of the Debt

Id. at 6.




                                     7
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 8 of 34 PageID #: 446



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                    1:19CV167
                                                          C/W   1:19CV168
                                                                1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

     The Pooling and Servicing Agreement provides that Wells Fargo

is the Master Servicer and sets out the relevant standard of care

for servicing and administering the pooled loans as follows:

     [T]o diligently service and administer the Loans in the
     best interests of [and] for the benefit of all
     Certificate Holders . . . in accordance with applicable
     law, the terms of the Pooling Agreement, the applicable
     Loan Documents . . . [and in] the same manner in which,
     and with the same care, skill, prudence and diligence
     with which the Master Servicer or the Special Servicer .
     . . services and administers similar mortgage loans for
     other third-party portfolios.

Id. at 10 (emphasis added).

     The Assignment of Rents and Leases (“ALR”) states:

     It is intended by Borrower that this Assignment
     constitute a present, absolute assignment of the Leases,
     Rents, Lease Guaranties and Bankruptcy Claims, and not an
     assignment for additional security only. Nevertheless,
     subject to the terms of this Section 2.1 and the Cash
     Management Agreement, Lender grants to Borrower a
     revocable license to collect, receive, use and enjoy the
     Rents, as well as other sums due under the Lease
     Guaranties. Borrower shall hold the Rents, as well as all
     sums received pursuant to any Lease Guaranty, or a
     portion thereof sufficient to discharge all current sums
     due on the Debt, in trust for the benefit of Lender for
     use in the payment of such sums.

Id. at 11.

     Tara further granted an irrevocable power of attorney to U.S.

Bank “to take any and all of the actions set forth in Section 3.1

of this Assignment and any or all other actions designated by


                                     8
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 9 of 34 PageID #: 447


ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                    1:19CV167
                                                          C/W   1:19CV168
                                                                1:19CV169

      MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

Lender for the proper management and preservation of the Property.”

Id.

        According to the Lease Agreement between Tara and Elswick,

“Landlord shall keep the structural portions of the premises and

the Shopping Center, as applicable, in reasonable repair, provided

that Tenant shall give Landlord written notice of the necessity of

such repair as the same affects the premises.” Id. at 38.

        The Lease defines “Common Areas” as:

        [T]hose areas including among other facilities, the
        parking areas, sidewalks, landscaping, curbs, lighting
        facilities, canopies, utilities, equipment, improvements,
        installations and other areas in the Shopping Center
        which are from time to time designated by Landlord for
        the nonexclusive use or benefit of Landlord and tenants
        of the Shopping Center, their employees, agents,
        customers, licensees, and invitees.

Id. at 35.

        The Assignment of Management Agreement and Subrogation of

Management Fees made UBS (later, U.S. Bank, via assignment) the

assignee and subrogee of the management fees. Id. at 12. The Cash

Management Agreement provided that Wells Fargo would maintain

accounts for specific expenditures, including taxes, insurance,

operating expenses. Id. at 12-13. The Cash Management Agreement

provided as follows:

        Borrower and Manager acknowledge and agree that the Cash
        Management Account and all Subaccounts are subject to the

                                     9
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 10 of 34 PageID #: 448


ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

     sole dominion, control and discretion of Lender, its
     authorized agents or designees, including Cash Management
     Bank, subject to the terms hereof. Neither Borrower nor
     Manager shall have the right of withdrawal with respect
     to the Cash Management Account. . . . Beyond the exercise
     of reasonable care in the custody thereof or as otherwise
     expressly provided herein, neither Cash Management Bank
     nor Lender shall have any duty as to any Collateral in
     its possession or control as agent therefor or bailee
     thereof or any income thereon or the preservation of
     rights against any Person or otherwise with respect
     thereto. Cash Management Bank and Lender each shall be
     deemed to have exercised reasonable care in the custody
     and preservation of the Collateral in its possession if
     the Collateral is accorded treatment substantially equal
     to that which Cash Management Bank or Lender accords its
     own property, it being understood that Lender shall not
     be liable or responsible for any loss or damage to any of
     the Collateral, or for any diminution in value thereof by
     reason of the act or omission of Cash Management Bank or
     Lender, its affiliates, agents, employees or bailees,
     except to the extent that such loss or damage results
     from Cash Management Bank’s or Lender’s gross negligence
     or willful misconduct, provided that nothing in this
     Article 5 shall be deemed to relieve Cash Management Bank
     from the duties and standard of care which, as a
     commercial bank, it generally owes to depositors.

Id. at 13-14.

     The Cash Management Agreement also appointed UBS (later, U.S.

Bank) as Tara’s attorney-in-fact

     [to] exercise and enforce every right, power, remedy,
     option and privilege of Borrower with respect to the
     Collateral . . . which Borrower could or might due or
     which Lender or Cash Management Bank (as agent of Lender)
     may deem necessary or desirable to more fully vest in
     Lender and Cash Management Bank (as agent of Lender), the
     rights and remedies provided for herein and to accomplish
     the purposes of this Agreement.


                                     10
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 11 of 34 PageID #: 449


ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                      1:19CV167
                                                           C/W    1:19CV168
                                                                  1:19CV169

     MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

Id. at 14-15.

C.    Related Litigation

       In a related case, the United States District Court for the

Southern District of West Virginia (the “district court”) recently

dismissed a complaint similar to the complaints under review here.

See Nidy v. US Bancorp Government Leasing and Finance, Inc. et al.,

Civil Action No. 2:18-cv-01061, 2019 WL 2537418 (S.D. W. Va. June

19, 2019) (Copenhaver, J.). In that case, Dianna Nidy, a former

employee of the K-Mart store located at the Mall, filed a complaint

against U.S. Bank and Wells Fargo after she lost her employment

when the Mall closed following the collapse of the culvert. Id. at

3.

       The only claims in the instant complaints that differ from

those alleged in Nidy are the In re Flood-related allegations in

Arthur-Nelson’s and Leeson’s complaints, the breach of contract

claim in Elswick’s complaint, and the allegation in Leeson and

Crum’s complaint that the Defendants breached a duty to customers

and invitees.      Even though the Plaintiffs here had different

reasons   for   bringing   their   claims,   all   the   claims   encompass

essentially the same arguments regarding a duty of care raised in

Nidy.   Recognizing these similarities, the Bankruptcy Court relied



                                     11
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 12 of 34 PageID #: 450


ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

      MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

heavily on the analysis of the district court in Nidy in reaching

its decision.

D.     Procedural Background

        After Chief Judge Thomas E. Johnston of the United States

District Court for the Southern District of West Virginia referred

the     Plaintiffs’   consolidated     adversary    proceedings     to   the

Bankruptcy Court in this District based on the pendency of Tara’s

bankruptcy case here, the Bankruptcy Court heard argument on the

Defendants’ motion to dismiss the Plaintiffs’ complaints (Dkt. No.

4-25 at 13). It also ordered supplemental briefing on the issue of

whether the Defendants could limit their duties and obligations as

assignees of a complete and total assignment of leases and rents

(Dkt. No. 4-9). Thereafter, on August 15, 2019, the Bankruptcy

Court dismissed these consolidated cases with prejudice because

Counts I, II, and IV of Leeson and Arthur-Nelson’s complaints

failed to state viable claims, and the Defendants were insulated

from liability under In re Flood (Dkt. No. 4-13 at 6, 7).

        The Bankruptcy Court also determined that, because Tara’s

assignment of its interests in the subject leases had not made the

Defendants a party to Elswick’s lease, Elswick’s complaint should

be dismissed in light of the “sole benefit” requirement codified in

W. Va. Code § 55-8-12. Id. at 8. Finally, relying on the reasoning

                                     12
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 13 of 34 PageID #: 451


ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

of the district court in Nidy, it dismissed Leeson and Crum’s

complaint, finding its allegations to be nearly identical to those

dismissed in Nidy. Id.

     After the Plaintiffs appealed from the Bankruptcy Court’s

ruling (Dkt. No. 4-15; Case No. 1:19cv168, Dkt. No. 5-15; Case No.

1:19cv169, Dkt. No. 5-15), the Court consolidated these cases and

set a briefing schedule (Dkt. No. 8). The matter is now ripe for

review.

                             II. JURISDICTION

     Under 28 U.S.C. § 158(a)(1), district courts have jurisdiction

to hear appeals “from final judgments, orders, and decrees . . . of

bankruptcy judges.” To be “final,” an order must “resolve the

litigation, decide the merits, settle liability, establish damages,

or determine the rights” of a party to the bankruptcy case. In re

Looney, 823 F.2d 788, 790 (4th Cir. 1987).

                        III. STANDARD OF REVIEW

     A district court sitting in its capacity as a bankruptcy

appellate court reviews “findings of fact only for clear error, but

consider[s] the relevant legal questions de novo.” In re Varat

Enters., Inc., 81 F.3d 1310, 1314 (4th Cir. 1996). Therefore, when

the parties do not dispute the relevant facts, the Court’s review

is de novo. See In re Jones, 591 F.3d 308, 310 (4th Cir. 2010).

                                     13
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 14 of 34 PageID #: 452


ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

     Under Fed. R. Civ. P. 12(b)(6), a party may seek dismissal of

a complaint when the complaint fails “to state a claim upon which

relief can be granted.” When evaluating a motion to dismiss, the

court must construe the complaint in the light most favorable to

the non-movant, accept the factual allegations in the complaint as

true, and draw all reasonable inferences in favor of the plaintiff.

5B Fed. Pract. & Proc. Civil § 1357 (3d ed. Apr. 2020 Update).

After this evaluation, the claim for relief must be “‘plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

     “A motion to dismiss tests the sufficiency of a complaint, and

[the court’s] evaluation is thus generally limited to a review of

the allegations of the complaint itself.” Occupy Columbia v. Haley,

738 F.3d 107, 116 (4th Cir. 2013). “However, [the court] also

consider[s] documents that are explicitly incorporated into the

complaint by reference . . . and those attached to the complaint as

exhibits.” Goines v. Valley Cmt. Servs. Bd., 822 F.3d 159, 165-66

(4th Cir. 2016) (citing Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 322 (2007)).




                                     14
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 15 of 34 PageID #: 453


ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

     MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

                              IV. DISCUSSION

A.      The Bankruptcy Court Correctly Dismissed the Plaintiffs’ Tort
        Claims.

        The Bankruptcy Court determined that, in order to adequately

plead their tort claims, the Plaintiffs were required to plead the

existence of a legally viable duty (Dkt. No. 4-13 at 6-8). But they

were not parties to or third-party beneficiaries of the ALR or the

Pooling and Servicing Agreement at issue, so they could not plead

legally viable duties. The Bankruptcy Court also concluded that the

ALR expressly provided that the Defendants had not assumed the duty

on which the Plaintiffs based their claims, nor had the Plaintiffs

and the Defendants shared any special relationship sufficient to

create such a duty. The Court will address each of these issues in

turn.

        1.   Breach of Duty of Care Under Loan Documents

        Elswick and Arthur-Nelson each contend that the Defendants

breached a duty of care established under the loan documents,

specifically, “a breach of the covenant to maintain and preserve

the property under the lease agreement, the Standard of Care in the

Pooling and Servicing Agreement . . . and other provisions of the

loan documentation.” (Dkt. No. 4-5 at 16; Case No. 1:19cv168, Dkt.

No. 5-5 at 20).


                                     15
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 16 of 34 PageID #: 454


ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                       1:19CV167
                                                           C/W     1:19CV168
                                                                   1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

     The Plaintiffs argue that the standard of care language in the

Pooling and Servicing Agreement4 establishes the Defendants’ duty

to use reasonable care (Dkt. No. 19 at 16-17). They further contend

that U.S. Bank knew the property was in a flood plain, that there

was only one access point to the Mall, and that, in the absence of

repairs, the access point would collapse. Id. at 18.

     The Defendants deny any obligation under the Loan Documents to

repair or maintain the culvert (Dkt. No. 24 at 26). They rely on

language   in   section   4.1   of   the   ALR,   which   states    that   the

assignment

     shall not operate to place any obligation or liability
     for the control, care, management or repair of the
     Property upon Lender . . . nor shall it operate to make
     Lender responsible or liable . . . for any negligence in
     the management, upkeep, repair, or control of the
     Property resulting in loss or injury or death to any
     tenant, licensee, employee, or stranger.

Id. at 27.

     The Plaintiffs respond that this limitation on liability is

exculpatory and thus unenforceable (Dkt. No. 26 at 4). They cite




     4
       The standard of care in the Pooling and Servicing Agreement
specifies that the Servicer would “service[] and administer[] the
loan with the same care, skill, prudence and diligence with which
[it] services similar mortgage loans for other third-party
portfolios . . . [for] the best interests of the Trust and
Certificate holders” under the loan documents (Dkt. No. 19 at 17).

                                     16
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 17 of 34 PageID #: 455


ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                       1:19CV167
                                                           C/W     1:19CV168
                                                                   1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

Syllabus Point 2 of Murphy v. North Am. River Runners, 186 W. Va.

310, 412 S.E.2d 504 (1991), for the proposition that

     [a] general clause in a pre-injury exculpatory agreement
     or anticipatory release purporting to exempt a defendant
     from all liability for any future loss or damage will not
     be construed to include the loss or damage resulting from
     the defendant’s intentional or reckless misconduct or
     gross negligence, unless the circumstances clearly
     indicate that such was the plaintiff’s intention.

     The holding in North Am. River Runners is inapposite. Here,

the relevant language in the ALR does not limit liability between

the Plaintiffs and the Defendants but instead confirms that the

Defendants are not responsible for carrying out the terms of the

lease or for controlling, caring for, managing, or repairing the

property.   Moreover,    the   Pooling    and   Loan   Servicing    Agreement

describes a duty to administer the loan prudently for the benefit

of Certificateholders, not to act with reasonable care regarding

unnamed third parties. Thus, Defendants owed no duty of care to

Elswick or Arthur-Nelson under the loan documents.

     2.     Breach of Fiduciary Duty

     Arthur-Nelson and Elswick also contend that the Defendants

“assumed a fiduciary duty” to them “through the structure of the

financing transaction, including but not limited to the collection

of rents . . . to maintain reasonably functional commercial



                                     17
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 18 of 34 PageID #: 456


ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                       1:19CV167
                                                           C/W     1:19CV168
                                                                   1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

premises.” (Dkt. No. 4-5 at 17, Case No. 1:19cv168, Dkt. No. 5-5 at

31).

       In West Virginia, “[t]he fiduciary duty is a duty to act for

someone    else’s    benefit,   while     subordinating    one’s    personal

interests to that of the other person. It is the highest standard

of duty implied by law.” Elmore v. State Farm Mut. Auto Ins. Co.,

202 W. Va. 430, 435, 504 S.E.2d 893, 898 (1998) (internal citations

and quotations omitted). In other words “a fiduciary duty is

considered uncommon and ‘extraordinarily strict,’ and is to be

imposed only upon one who has agreed to support another’s interests

above his own.” Cather v. Seneca-Upshur Petroleum, Inc., Civil

Action No. 1:09CV139, 2010 WL 3271965 (N.D. W. Va. Aug. 18, 2010)

(citing Wellman v. Bobcat Oil & Gas, Inc., No. 3:10cv147, 2010 WL

2720748 (S.D. W. Va. July 8, 2010).

       The Plaintiffs allege that the Defendants assumed a fiduciary

duty by collecting rents, because a portion of these payments was

dedicated to common area maintenance (Dkt. No. 19). They also point

to the language in the leases stating that the lease is for the

benefit   of   the   tenants,   their     employees,   agents,     customers,

licensees, and invitees. Id. at 15-16. The Plaintiffs submit that

a landlord, a lender, or a loan servicer may assume fiduciary



                                     18
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 19 of 34 PageID #: 457


ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

duties through a lease agreement. Tellingly, however, they cite no

legal authority in support of this proposition.

     The Defendants, on the other hand, point out that, in addition

to the fact that Wells Fargo is not a party to the ALR, the ALR

does not impose a requirement on them to act in Plaintiffs’ best

interest (Dkt. No. 24 at 35). They also argue that the ALR confirms

that U.S. Bank owes no duty to third parties such as Arthur-Nelson

or Elswick. Id.

     The power of attorney language at issue grants U.S. Bank the

right “to take any and all of the actions set forth in Section 3.15

of this Assignment and any or all other actions designated by

Lender for the proper management and preservation of the Property.”

Significantly, this power of attorney language grants U.S. Bank the

right, but not the duty, to take these actions. Additionally, when



     5
       Section 3.1 of the ALR provides, in pertinent part, that
“[u]pon the occurrence of an Event of Default . . . Lender shall
immediately be entitled to possession of all Rents and sums due
under any Lease Guaranties” (Dkt. No. 4-6 at 28). This section also
provides that the Lender may eject the defaulted Borrower and its
agents and servants from the Mall, take possession of the Property
and all books, “and have, hold manage, lease and operate the
Property on such terms and for such period of time as Lender may
deem proper.” Id. Finally, this section provides that, following a
default, the lender may complete construction on the Property,
exercise all rights and powers of Borrower, require reasonable
rental value for the use and occupancy of the Property, or require
Borrower to surrender possession of the Property. Id. at 29.

                                     19
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 20 of 34 PageID #: 458


ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

read in pari materia with Section 3.1 of the ALR, this power of

attorney provides U.S. Bank with an avenue to preserve its ability

to collect the rents after a default by Tara.

     None of these provisions creates a fiduciary duty between the

Defendants and Tara’s tenants or the tenants’ customers. Arthur-

Nelson, Elswick, and those similarly situated are not parties to,

nor are they beneficiaries of, the ALR. Instead, Arthur-Nelson is

a nearby landowner and a potential customer of the Mall. The ALR

did not bind U.S. Bank6 to perform any of the covenants or duties

contained in Elswick’s lease with Tara. The distant relationship

between Arthur-Nelson, Elswick, and the Defendants does not create

a fiduciary duty under West Virginia law. Therefore, because

Arthur-Nelson and Elswick failed to plead any facts that would

create    a    legally   cognizable    fiduciary    relationship,      their

complaints fail to state a claim upon which relief may be granted.

     3.       In re Flood

     Arthur-Nelson and Leeson also allege that the Defendants

breached a duty of care under In re Flood, which stands for the

proposition that adjoining landowners should act reasonably in

dealing with surface water. Syl. Pt. 1, In re Flood, 216 W. Va.



     6
         Wells Fargo is not a party to the ALR.

                                      20
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 21 of 34 PageID #: 459



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

534, 607 S.E.2d 863 (2004). (Dkt. No. 4-5 at 17-18; Case No.

1:19cv169, Dkt. No. 5-5 at 24-25). According to Leeson, water

backed up and flooded homes upstream from the Mall after the

culvert became blocked with debris during the June 23, 2016 flood

(Case. No. 1:19cv169, Dkt. No. 5-5 at 6). The culvert’s collapse

released the impounded water, which damaged homes downstream from

the Mall. Id. Leeson’s home was damaged at some point. Id. at 6-7.

Arthur-Nelson claims she too suffered damages to her real and

personal property because of the flood (Dkt. No. 4-5 at 15). Leeson

and Arthur-Nelson contend that the Defendants’ alleged failure to

repair the culvert “was a cause or contributing factor to the

collapse of the crossing”7 (Dkt. No. 19 at 19).

     The Defendants deny any liability under In re Flood because

they did not assume any duties under the ALR. The ALR, in pertinent

part, provides that “[t]he Assignment shall not be construed to

bind [the Defendants] to the performance of any of the covenants,

conditions or provisions contained in any Lease or Lease Guaranty

or otherwise impose any obligation upon [the Defendants]” (Dkt. No.

     7
       The Plaintiffs base this allegation on expert reports
submitted as part of Tara’s bankruptcy case. The Court declines to
consider the purported contents of these reports because they are
neither attached to nor integral to the Plaintiffs’ complaints. See
Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th Cir. 2013).

                                     21
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 22 of 34 PageID #: 460



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

24 at 18). The ALR also did not operate “to place any obligation or

liability for the control, care, management or repair of [the Mall]

upon [the Defendants], nor for the carrying out of any of the terms

and conditions of the Leases or any Lease Guarantees.” Id.

     As the Bankruptcy Court correctly concluded, the Defendants

did not step into Tara’s shoes to act as the Mall’s landlord.

Although the tenants paid rent directly to Wells Fargo, none of the

Defendants had a duty to maintain or repair the culvert, and

accordingly, are not “adjoining landowners” for the purpose of

establishing liability under In re Flood. The Bankruptcy Court

therefore properly dismissed Leeson and Arthur-Nelson’s claims for

alleged damage based on flood waters caused by the culvert’s

failure.

     4.    Breach of General Duty of Care

     All of the Plaintiffs allege that the Defendants breached a

general duty of care. They contend the Defendants owed them a duty

of reasonable care “under the Servicing Standard, the Duty of

Reasonable Care under the cash management agreement and the general

duty of all persons.” (Case. No. 1:19cv168, Dkt. No. 5-5 at 23).

     Arthur-Nelson and Elswick allege that the Defendants breached

a “general duty of care” when they failed to maintain the premises


                                     22
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 23 of 34 PageID #: 461



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

of the Mall in a reasonably functional commercial condition (Dkt.

No. 4-5. at 18-19; Case No. 1:19cv168, Dkt. No. 5-5 at 23-24).

Leeson and Crum allege that the Defendants breached the standard of

care for “persons who construct driveways over waterways and

obstruct waterways.” (Case No. 1:19cv169, Dkt. No. 5-5 at 24).

     To assert a cause of action for negligence in West Virginia,

a plaintiff must prove by a preponderance of the evidence “that the

defendant owed a legal duty to the plaintiff, and that by breaching

that duty the defendant proximately caused the injuries of the

plaintiff.” Neely v. Belk Inc., 222 W. Va. 560, 568, 668 S.E.2d

189, 197 (2008) (quoting Strahin v. Cleavenger, 216 W. Va. 175, 603

S.E.2d 197 (2004)). The defendant must be “guilty of some act or

omission in violation of a duty owed to the plaintiff. No action

for negligence will lie without a duty broken.” Syl. Pt. 1, Parsley

v. General Motors Acceptance Corp., 167 W. Va. 866, 870, 280 S.E.2d

703, 706 (1981).

     Duty is a flexible concept and is “not absolute, but is always

relative to some circumstance of time, place, manner, or person.”

Syl. Pt. 1, Dicken v. Liverpool Salt & Coal Co., 41 W. Va. 511, 23

S.E. 582 (1895). A person who “engages in affirmative conduct, and

thereafter realizes or should realize that such conduct has created


                                     23
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 24 of 34 PageID #: 462



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                      1:19CV167
                                                           C/W    1:19CV168
                                                                  1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

an unreasonable risk of harm to another, is under a duty to

exercise reasonable care to prevent the threatened harm.” Syl. Pt.

2, Robertson v. LeMaster, 171 W. Va. 607, 301 S.E.2d 563 (1983)

(citing Restatement (Second) Torts § 321 (1965)). Duty “is measured

by the scope of the risk which negligent conduct foreseeably

entails.” Id., 171 W. Va. at 612, 301 S.E.2d at 568 (internal

citation omitted). The relevant inquiry is whether an ordinary

person in the defendant’s position, “knowing what he knew or should

have known, [would have] anticipate[d] that harm of the general

nature of that suffered was likely to result?” Syl. Pt. 4, Sewell

v. Gregory, 179 W. Va. 585, 588, 371 S.E.2d 82, 85 (1988). See

also Bragg v. United States, 230 W. Va. 532, 538-42, 741 S.E.2d 90,

96-100 (2013) (discussing when a duty may be owed to a third

party).

     West Virginia law permits a negligence claim for purely

economic losses when there is evidence of a “special relationship”

between the plaintiff and the defendant. See Aikens v. Debow, 208

W. Va. 486, 500, 541 S.E.2d 576, 590 (2000) (“[W]here a special and

narrowly   defined   relationship     can   be   established     between   the

tortfeasor and a plaintiff who was deprived of an economic benefit,

the tortfeasor can be held liable.”); Eastern Steel Constructors,


                                     24
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 25 of 34 PageID #: 463



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                             1:19CV167
                                                                 C/W     1:19CV168
                                                                         1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

Inc. v. City of Salem, 209 W. Va. 392, 398, 549 S.E.2d 266, 272

(2001) (“[R]ecovery of economic damages should be allowed in

certain   meritorious     claims     when       an   adequate    barrier      against

limitless    liability,      such     as       the   existence    of     a     special

relationship, can be identified[.]”).

       Whether   a   defendant      has    a    special   relationship         with   a

plaintiff such that the defendant owes a duty of care to the

plaintiff is a determination that must be rendered by a court as a

matter of law. Syl. Pt. 5, Aikens, 208 W. Va. at 486, 541 S.E.2d at

576.

       The existence of a special relationship will be
       determined largely by the extent to which the particular
       plaintiff is affected differently from society in
       general. It may be evidence from the defendant’s
       knowledge or specific reason to know of the potential
       consequences of the wrongdoing, the persons likely to be
       injured, and the damages likely to be suffered. Such
       special relationship may be proven through evidence of
       foreseeability of the nature of the harm to be suffered
       by the particular plaintiff or an identifiable class and
       can arise from contractual privity or other close nexus.

Eastern Steel Constructors, 209 W. Va. at 398, 549 S.E.2d at 272

(quoting Aikens, 208 W. Va. at 499, 541 S.E.2d at 589).

       Here, the Plaintiffs claim a special relationship existed

between   them   and   the   Defendants         because   they    were       “tenants,

employees, customers of the tenants, and invitees to the premises”


                                          25
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 26 of 34 PageID #: 464



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                       1:19CV167
                                                             C/W   1:19CV168
                                                                   1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

(Dkt. No. 19 at 20-21). They also contend that the ALR gives rise

to a contractual relationship between them and the Defendants.

Id. at 21.

        The Defendants counter that the Plaintiffs are not parties to

the Loan Documents (Dkt. No. 24 at 32). Raising a floodgates

argument, they cite Good v. Am. Water Works Co., Inc., No. CV 14-

1374, 2016 WL 5864432 (S.D. W. Va. Oct. 6, 2016) (Copenhaver, J.),

where    the   district   court    warned    that   recognizing    a     special

relationship between an employee and the party alleged to be partly

responsible for the closure of the employee’s workplace “would

merit     recovery   as   well    for   a    host   of   others”   and     would

impermissibly expand liability.

        The Plaintiffs’ argument that a special relationship existed

between them and the Defendants is tenuous at best. The allegations

regarding their losses, that Arthur-Nelson was unable to shop at

the Mall, that Leeson can no longer live in his home, and that Crum

was stranded overnight, are not enough where, in the absence of

contractual privity, a close nexus is required. The Plaintiffs do

not have contractual privity with the Defendants; their status is

more akin to that of the general public, particularly in the cases

of Arthur-Nelson, Leeson, and Crum. As to Elswick, which had a


                                        26
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 27 of 34 PageID #: 465



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

lease with Tara, since the Defendants did not assume any duties

under that lease, Elswick cannot state a claim for negligence based

on a breach of the general duty of care.

     5.    Tortious Interference with a Business Relationship

     In its amended complaint, Elswick alleges that it had a

business relationship with its customers and that the Defendants

knew of this relationship (Case. No. 1:19cv168, Dkt. No. 5-5 at 22-

23). It claims the Defendants acted intentionally in failing to

maintain   access   to   the   property,   thereby   proximately    causing

Elswick’s losses. Id. at 23. According to Elswick, this failure

“was a breach of the duties as set forth above.” Id. It contends it

lost revenue and customers, and also had to reimburse customers

with remaining time on their memberships. Id.

     In West Virginia, a plaintiff must prove four elements to

establish a claim for tortious interference. These include: “(1)

existence of a contractual or business relationship or expectancy;

(2) an intentional act of interference by a party outside that

relationship or expectancy; (3) proof that the interference caused

the harm sustained; and (4) damages.” Syl. Pt. 5, in part, Hatfield

v. Health Management Associates of West Virginia, 223 W. Va. 259,

672 S.E.2d 395 (2008).


                                     27
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 28 of 34 PageID #: 466



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                         1:19CV167
                                                               C/W   1:19CV168
                                                                     1:19CV169

      MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

        The Restatement (Second) of Torts § 766 (June 2020 Update)

states:

        One who intentionally and improperly interferes with the
        performance of a contract (except a contract to marry)
        between another and a third person by inducing or
        otherwise causing the third person not to perform the
        contract, is subject to liability to the other for the
        pecuniary loss resulting to the other from the failure of
        the third person to perform the contract.

        “The essential thing is to cause the result. If the actor does

not have this intent, his conduct does not subject him to liability

under this rule even if it has the unintended effect of deterring

the third person from dealing with the other.” Id. at cmt. h.

        The Plaintiffs argue that dismissing this claim is premature

because motive—here, intent—is a question of fact (Dkt. No. 19 at

22). But, as the Defendants point out, the Plaintiffs’ allegation

that the Defendants intentionally denied a request for funds to

repair the culvert is not sufficient to state a viable tortious

interference claim in any case (Dkt. No. 24 at 37).

        The Plaintiffs have maintained throughout the pendency of

these cases that the Defendants acted negligently by failing to

approve the funds for the culvert repair before or after the flood.

But    negligence   is   not   an   intentional   act,   and    there   are   no

plausible allegations in the complaints that the Defendants acted


                                       28
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 29 of 34 PageID #: 467



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                         1:19CV167
                                                              C/W    1:19CV168
                                                                     1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

intentionally. In point of fact, even when those allegations are

viewed    in    the   light   most   favorable     to   the   Plaintiffs,     the

Defendants’ actions are more in the nature of a failure to act.

     As noted by the Bankruptcy Court in another proceeding:

     By including “of,” [in the phrase “intentional act of
     interference,”] the Hatfield court makes clear that an
     act that leads to interference by coincidence is
     insufficient. Moreover, “[d]efendants are not liable for
     interference that is negligent rather than intentional.
     . . .” Otherwise, the law would simply require “an
     intentional act that led to interference.”

In re 201 N. George St., LLC, 551 B.R. 786, 792 (Bankr. N.D. W. Va.

2016) (citing Hatfield, 223 W. Va. at 267, 672 S.E.2d at 403)

(internal citations omitted).

     Elswick’s        allegations    speak   for   themselves.      Instead    of

alleging that the Defendants’ actions were intended to deprive it

of revenue, Elswick claims it was deprived of its customers as a

consequence of the Defendants’ failure to maintain access to the

property. This does not plausibly allege the essential element of

intent. Elswick, therefore, has failed to state a claim against the

Defendants for tortious interference with a business relationship.

     6.        Duty to Customers and Invitees

     According to Crum, the Defendants breached a duty owed to

customers and invitees on the shopping center premises under the


                                       29
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 30 of 34 PageID #: 468



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

     MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

ALR and lease provisions (Case 1:19cv169, Dkt. No. 5-5 at 23).

Those provisions require the landlord to provide reasonable access

to and use of the Mall premises to invitees and customers of the

lessees. Id. at 25. According to Crum, he “suffered the nuisance

and inconvenience of being confined to the premises of the shopping

center and the loss of his freedom of movement for the period of

time required to construct an alternative entrance and exit.” (Dkt.

No. 5-5 at 27).

       As discussed earlier, however, pursuant to the ALR, the

Defendants    never   agreed   to   assume    the   covenants    and   other

obligations of the leases. Accordingly, because the Defendants owed

no duty to any customers or invitees of the Mall, Crum’s negligence

claim fails as a matter of law.

B.    The Bankruptcy Court Correctly Dismissed Elswick’s Breach of
      Contract Claim.

       Elswick’s breach of contract argument rests solely on its

contention that the Defendants were in privity of contract with it

because they (or, in this case, U.S. Bank) had been assigned the

Mall’s leases and rents, including Elswick’s lease with Tara.

       In order to establish a breach of contract claim under West

Virginia law, a plaintiff must establish: (1) the existence of a



                                     30
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 31 of 34 PageID #: 469



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                      1:19CV167
                                                           C/W    1:19CV168
                                                                  1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

valid, enforceable contract; (2) that the plaintiff has performed

under the contract; (3) that the defendant has breached or violated

its duties or obligations under the contract; and (4) that the

plaintiff has been injured as a result. Kanawha-Gauley Coal & Coke

Co. v. Pittson Minerals Group, Inc., No. 5:12-4609, 2011 WL

3022239, at *10 (S.D. W. Va. July 22, 2011) (citing Exec. Risk,

Inc. v. Charleston Area Med. Ctr. Inc., 681 F. Supp. 2d 694, 714

(S.D. W. Va. 2009)).

        “If a covenant or promise be made for the sole benefit of a

person    with whom it is not made . . . such person may maintain, in

his own name, any action thereon which he might maintain in case it

had been made with him only.” W. Va. Code § 55-8-12. “In the

absence of a provision in a contract specifically stating that such

contract shall inure to the benefit of a third person, there is a

presumption that the contracting parties did not so intend and in

order    to   overcome   such   presumption   the   implication    from   the

contract as a whole and the surrounding circumstances must be so

strong as to be tantamount to an express declaration.” Syl. Pt. 2,

Ison v. Daniel Crisp Corp., 146 W. Va. 786, 122 S.E.2d 553 (1961).

        As already noted, the Bankruptcy Court was persuaded by the

district court’s disposition of the plaintiff’s breach of contract


                                     31
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 32 of 34 PageID #: 470



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

      MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

claim in Nidy, which it found “thoughtful[,] and complete.” (Dkt.

No. 4-13 at     6). In turn, the court in Nidy had been persuaded by

the following provision in the relevant Loan Agreement:

        This Agreement and the other Loan Documents are for the
        sole and exclusive use of Borrower and Lender and may not
        be enforced, nor relied upon, by any other Person.
        Nothing contained in this Agreement or the other Loan
        Documents shall be deemed to confer upon any Person other
        than Borrower and Lender any right to insist upon or to
        enforce the performance or observance of any of the
        terms, covenants and conditions contained herein or
        therein.

Nidy, 2019 WL 2537418 at *5. The district court also quoted the

Pooling and Servicing Agreement, which stated:

        [N]o Person other than a party to this Agreement, any
        Mortgage Loan Seller, any Initial Purchaser, any
        Underwriter or any Certificateholder shall have any
        rights with respect to the enforcement of any of the
        rights or obligations hereunder. Without limiting the
        foregoing, the parties to this Agreement specifically
        state that no Borrower, Manager or other party to a
        Mortgage Loan is an intended third-party beneficiary of
        this Agreement.

Id.

        Elswick was not the sole beneficiary of, nor even a party to,

any contract with the Defendants. Nor can it demonstrate that the

Defendants assumed any duties under the relevant leases because

they specifically disclaimed those duties in the ALR. See Dkt. No.




                                     32
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 33 of 34 PageID #: 471



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

     MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

24 at 18. Therefore, because no contract existed for Defendants to

breach, Elswick’s breach of contract claim fails.

C.    The Plaintiffs’ Claims        for   Punitive    Damages    and   Class
      Allegations are Moot.

       In West Virginia, punitive damages are only available when “a

plaintiff establishes by clear and convincing evidence that the

damages suffered were the result of the conduct that was carried

out by the defendant with actual malice toward the plaintiff or a

conscious, reckless and outrageous indifference to the health,

safety, and welfare of others.” W. Va. Code § 55-7-29(a). Punitive

damages are generally not available in contract actions absent

willful, wanton, malicious, or oppressive conduct by the defendant.

Skiles v. Mercado, Civil Action No. 3:15-3865, 2016 WL 183921 (S.D.

W. Va. Jan. 14, 2016) (internal citations omitted).

       “When the case is a class action lawsuit, the named class

representative ‘must allege and show that they personally have been

injured, not that injury has been suffered by other, unidentified

members of the class to which they belong.’” Pashby v. Delia, 709

F.3d 307, 316 (4th Cir. 2013) (quoting Blum v. Yaretsky, 457 U.S.

991, 1001 n. 13, 102 S.Ct. 2777 (1982) (additional citations

omitted)). Because the Plaintiffs’ complaints fail to state any



                                     33
Case 1:19-cv-00168-IMK Document 14 Filed 09/30/20 Page 34 of 34 PageID #: 472



ARTHUR-NELSON, ET AL., v. US BANCORP, ET AL.                     1:19CV167
                                                           C/W   1:19CV168
                                                                 1:19CV169

   MEMORANDUM OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

claim for which relief may be granted, their demands for punitive

damages and to be designated as class representatives are moot.

                              V. CONCLUSION

     For the reasons discussed, the Court AFFIRMS the Bankruptcy

Court’s dismissal of the Plaintiffs’ complaints, and DISMISSES

these cases with prejudice.

     It is so ORDERED.

     The Court     DIRECTS   the Clerk to transmit copies of this

Memorandum Opinion and Order to counsel of record, to enter a

separate judgment order, and to strike these consolidated cases

from the Court’s active docket.

DATED: September 30, 2020.

                                          /s/ Irene M. Keeley
                                          IRENE M. KEELEY
                                          UNITED STATES DISTRICT JUDGE




                                     34
